Citation Nr: 0402336	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  98-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to June 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1994 and November 1997 rating decisions 
of the Regional Office (RO) that denied the veteran's claim 
for an increased rating for his left ankle disability, as 
well as his claim for service connection for a left leg 
disability, to include as secondary to the veteran's service-
connected residuals of a fracture of the left ankle, 
respectively.  This case was previously before the Board in 
May 1999, December 2000 and June 2003.  The claim was 
remanded on each occasion for additional development of the 
record and/or due process.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
fracture of the left ankle, evaluated as 20 percent 
disabling.

2.  The service medical records are negative for complaints 
or findings pertaining to the left leg, other than the left 
ankle.

3.  A chronic left leg disability has not been shown by 
competent (clinical) evidence to be related to service or to 
the veteran's service-connected left ankle disability.

4.  The residuals of the veteran's left ankle disability are 
manifested by no more than slight limitation of motion, with 
no evidence of pain or weakness.  

5.  The evidence of record does not present a case of such 
medical complexity or controversy so as to warrant the 
opinion of an independent medical expert.




CONCLUSIONS OF LAW

1.  A left leg disability was not incurred in or aggravated 
by active service, nor is it proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2003).

2.  A rating in excess of 20 percent for residuals of a 
fracture of the left ankle is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2003).

3.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 3.328 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  In this regard, VA will inform the veteran 
of which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA will also request that 
the veteran provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  
See 38 U.S.C.A. § 5103A.  

With respect to notice, the March 2001 VA letter to the 
veteran informed him of the evidence necessary to 
substantiate his claim for service connection, as well as his 
and VA's development responsibilities.  Similarly, the July 
2003 letter to the veteran apprised him of the evidence 
needed to substantiate his claim for an increased rating for 
his service-connected left ankle disability, as well as his 
and VA's development responsibilities.  As such, VA's duty to 
notify has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA post-service treatment and examinations.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records show that the veteran fell while 
walking in September 1945 and injured his left ankle.  An X-
ray study showed no fracture.  The diagnosis was sprain of 
the left ankle.  The service medical records are otherwise 
negative for complaints or findings pertaining to the left 
leg.  On the separation examination in April 1947, the 
extremities were evaluated as normal. 

The veteran was afforded a VA examination in October 1947.  
There were no complaints or findings concerning the left leg.  
An examination revealed that his gait was normal.  

Medical records associated with the veteran's Social Security 
Administration claim are in the claims folder.  A 
chiropractor noted in June 1988 that the veteran had been the 
driver of a vehicle involved in a motor vehicle accident in 
March 1988.  It was related that the impact caused a bruise 
of his left thigh, and the left ankle.  Following an 
examination, the diagnoses were severe cervical sprain-
strain, and severe lumbosacral sprain-strain.  The 
chiropractor commented that there was a definite relationship 
between the incident and the veteran's symptoms.  A private 
physician related in a March 1989 statement that the veteran 
had been initially evaluated in August 1988 following the 
automobile accident in March 1988.  No pertinent diagnosis 
was made.

A VA examination was conducted in April 1994.  The veteran 
described a shaking of the left lower extremity.  He stated 
that if he was sitting with his foot elevated and his shoes 
off, there would be a jerking of the foot.  He related that 
occasionally when he walked, he experienced sudden pain in 
the left ankle, and his left lower extremity tended to 
buckle.  

On VA examination in November 1994, the veteran reported that 
about five years earlier he began to notice a tingling 
sensation in his left thigh radiating into his left foot.  He 
also noticed a "tiredness" in the thigh.  He claimed that 
the leg occasionally gave out on him from weakness.  An 
examination disclosed that the veteran's gait was normal.  
Deep tendon reflexes were intact in the lower extremities.  
Strength was intact.  The veteran demonstrated good strength 
on formal testing.  No pertinent diagnosis was made.

In a statement dated in June 1997, J. M. Moody, D.O., related 
that the veteran continued to have weakness and pain in the 
left leg, the quadriceps and in the peroneal area of the left 
lower leg.  The examiner noted that leg strength had 
decreased on testing.  The examiner felt that this was a 
continuation of the veteran's previous injury associated with 
the ankle, and that there was continued deterioration of the 
nerves and muscles of the leg.  He recommended additional 
testing and an evaluation by a neurosurgeon.

The veteran submitted a claim for service connection for a 
left leg disability in July 1997.  

The veteran was afforded a VA examination in August 1997.  He 
stated that he had not required treatment for his left ankle 
since service.  He noted that he had stopped working when he 
was 60 years old due to a motor vehicle accident in which he 
indicated he sustained a neck injury.  He claims he was told 
that he had cervical spondylosis.  He described a "pulsating 
pain" that started in the area of the lateral left ankle, 
extended around into the medial left calf, and went over the 
knee area into the anterior left thigh.  He maintained that 
he noticed this particularly at night when he would also 
experience "jumping" of the left leg.  The veteran did not 
report any sensory loss or weakness in the left lower 
extremity.  He had no symptoms of swelling or instability of 
the left ankle joint.  An examination showed that the veteran 
had a normal gait.  The left ankle joint was normal in size 
and shape.  He had full range of motion of the left ankle 
joint actively and passively, without any expression of pain.  
No crepitus was palpable, and no instability of the joint was 
found.  The veteran had normal muscle mass and strength in 
both lower extremities, with no unilateral muscle mass 
changes.  He could bear full weight, heel/toe walk and squat.  
Knee and ankle jerks were 2+ and equal.  He had no sensory 
loss in the lower extremities.  He had systolic bruits over 
both femoral arteries, but had adequate femoral artery 
pulsations.

The impressions were old trauma of the left ankle and 
symptomatic left lower extremity of unknown etiology.  The 
examiner commented that the veteran complained of symptoms in 
the left lower extremity of eighteen months duration that 
were of unknown etiology.  She stated that the veteran had 
evidence of peripheral vascular disease manifested by 
systolic bruits of the femoral arteries, but that he had no 
ischemic changes in the lower extremities with adequate 
pulsations in the ankle/feet area.  She added that the 
veteran had a diagnosis of cervical spondylosis, but there 
was no evidence of myelopathy or neurological loss on current 
examination.  The physician also noted that the veteran had 
no objective changes in the left ankle on clinical 
examination.  She further stated that the veteran had no 
functional loss in the left lower extremity secondary to the 
old trauma to the left ankle, which had not required 
treatment since his separation from service.  Accordingly, 
she concluded that there was no evidence of any etiological 
relationship between the veteran's history of old trauma to 
the left ankle and his eigthteen-month history of symptoms in 
the left lower extremity.

VA outpatient treatment records dated in 1997 have been 
associated with the claims folder.  When the veteran was seen 
in November 1997, he reported left ankle pain that radiated 
to the inside of the knee.  Following an examination, the 
impression was that the veteran's symptoms were unlikely to 
be lumbosacral radiculopathy.  Additional testing was 
suggested to rule out left L5-S1 radiculopathy.  When seen 
about one week later, the veteran reported jerking of his 
left lower extremity.  An examination revealed give-way 
weakness of the left lower extremity.  No myoclonus was 
observed, but the veteran had some jerking resembling clonus.  
The impression was that there was no evidence for segmental 
myoclonus, probable conversion disorder.  It was also stated 
that the veteran's history suggested restless leg syndrome.

In a statement dated in February 1999, a medical consultant 
for the veteran's representative noted that he had reviewed 
the veteran's August 1997 VA examination.  He noted that the 
diagnosis of symptomatic left lower extremity of unknown 
etiology "really does not address anything."  He commented 
that it was highly probably that the veteran's ankle problem 
had caused or at least aggravated the current left leg 
problem, and suggested that another examination be performed.  

The veteran was examined by the VA in April 2000.  He 
complained of left ankle pain and neuropathy that began in 
his left ankle and went all the way up his left leg.  The 
examiner noted that he reviewed the veteran's medical records 
and that they failed to substantiate his complaints.  An 
examination disclosed that the measurements of the veteran's 
thighs, knees and calf, as well as leg lengths, were equal.  
Range of motion of the left ankle was normal.  Plantar 
flexion was to 20 degrees; dorsiflexion was to 40 degrees; 
inversion was to 30 degrees and eversion was to 20 degrees.  
The ankle joint was stable, and no crepitus was noted.  The 
veteran walked on his heels and metatarsal heads 
independently.  Repetitive toe raises could be performed.  
There was no ligament laxity or effusion.  Muscle tone of the 
legs was symmetric, and no motor or sensory abnormalities 
were noted.  The diagnosis was status post left ankle 
fracture.  The examiner stated that radiographic and physical 
examination revealed that the left ankle fracture was well 
healed, without any complications.  In addition, it was noted 
that there was no objective evidence to render a diagnosis of 
left leg neuropathy secondary to the left ankle condition.  
The examiner pointed out that physical and radiographic 
examination of the left leg was normal.  He added that the 
veteran put on quite a show on physical examination by 
imitating a pseudo-tremor in the left quadriceps, but that he 
did not even reproduce this very consistently.  He opined 
that the veteran was intentionally attempting to mislead him, 
and that there was no medical impairment to the veteran's 
left leg.

Information concerning restless leg syndrome was associated 
with the claims folder. 

The veteran underwent a VA fee-basis neurologic examination 
in November 2001.  It was noted that various medical records, 
including the report from Dr. Moody, had been reviewed.  The 
veteran related that he had been involved in a car accident 
in "1998" that resulted in symptoms of cervical and lumbar 
strain, and that it had aggravated his ankle and leg to the 
point where he found it difficult to walk on the leg, 
episodically.  He described episodes of pain and jerking of 
the leg.  An electromyogram of the left lower extremity found 
no evidence of denervation potentials.  The veteran's left 
peroneal and tibial nerves showed low normal motor conduction 
velocities with normal tibial nerve H-responses, bilaterally.  
The examiner opined that the veteran had an ankle fracture 
and might be suffering from residual symptoms from that, but 
he found no objective evidence to suggest a neuropathy of the 
left leg from the ankle fracture.  He concurred with the 
reports of the VA examinations in November 1997 and April 
2000.  

The veteran was afforded a VA neurological examination in 
February 2003.  The examiner noted that he reviewed the 
claims folder and the VA paper chart.  The veteran complained 
of left lower extremity pain that he described as being 
burning and stabbing in nature, and involved the left lateral 
side of the calf, as well as the upper part of the thigh.  It 
was associated with involuntary tremor and jerky movements of 
the left lower extremity.  He reported that his problems, 
including the sensory symptoms and intermittent jerking of 
the left lower extremity, started in 1997 after an accident 
that resulted in neck and low back pain and injury.  
Following an examination, the diagnostic impressions were 
limb pain of uncertain etiology, and history of left ankle 
injury.  The examiner commented that he did not find any 
evidence of neuropathy, myopathy, myelopathy or neurological 
cause for the veteran's problem.  He added that reflex 
sympathetic dystrophy was known to occur with previous 
injuries, but the skin, color, temperature or atrophic 
changes that would be compatible with that syndrome were 
absent in this case.  He concluded that he did not think that 
the veteran's current problems were due to a known 
neurological disease involving the spinal cord, muscle, 
nerves or plexi.  He was unable to reproduce the weakness 
that was described by Dr. Moody.  He concluded that he did 
not believe that the veteran's current complaints were 
stemming from a known neurological disease entity.

Another VA neurological examination was conducted later in 
February 2003.  The veteran related that subsequent to the 
left ankle injury in service, he suffered from neck and back 
pain and had had difficulty bearing weight on the left ankle 
and with his gait.  He also described jerking of the left 
lower extremity.  He complained of pain in the left ankle.  
An examination showed that the veteran had some difficulty 
bearing weight on the left ankle.  He had slight difficulty 
walking on the left ankle.  The impression was that the 
veteran had had a previous fracture of the left ankle that 
appeared to have healed without any significant deformity or 
wasting.  There was no evidence to suggest any neurological 
disorder, such as a lumbar or cervical radiculopathy, injury 
to the cervical or lumbar spinal cord, neuropathy or seizure 
disorder.  The examiner added that while the veteran had been 
treated in the past for restless leg syndrome, his symptoms 
were not compatible with that disorder.  He stated that the 
jerking of the left lower extremity was most compatible with 
a psychogenic disorder, possibly conversion.  The examining 
physician further noted that the veteran might be having 
residual pain from the previous ankle injury, but there was 
no evidence for reflex sympathetic dystrophy that resulted in 
atrophy and skin and joint changes.  He noted that he had 
reviewed the veteran's records, as well as the report of the 
other neurological examination conducted that month, and 
concurred with the opinion expressed therein that there was 
no underlying neurological disorder that could be attributed 
to the ankle injury.

The veteran was also afforded a general medical examination 
by the VA in March 2003.  The examiner noted that the 
veteran's claims folder was reviewed in conjunction with the 
examination.  The veteran stated that he had been in a motor 
vehicle accident in 1988 that injured his left ankle.  The 
veteran reported that he had chronic increase in his 
symptoms, including pain, weakness and incoordination of the 
left ankle, following the motor vehicle accident.  He stated 
that his left ankle locked up approximately once every ten 
days.  He alleged that he had symptoms of incoordination on a 
daily basis.  He claimed that he had no control over his left 
ankle and foot.  He asserted that he had constant chronic 
weakness in his left ankle, and that this prevented him from 
doing sustained work.  He maintained that he used a walking 
cane when he had a flare-up of left ankle pain.  

An examination revealed that the veteran's left ankle was 
negative for joint deformity, deviation or bony enlargement.  
The veteran reported diffuse tenderness with medium palpation 
of the left ankle joint.  Anterior posterior joint test was 
within normal limits.  Plantar flexion of the left ankle was 
to 20 degrees, dorsiflexion to 20 degrees; and eversion and 
inversion were to 15 degrees.  The examiner was unable to 
perform adequate passive range of motion testing due to the 
fact that the veteran resisted range of motion exercises.  
The veteran's ankle was extremely stiff and had very jerky 
motion during attempted passive range of motion of the left 
ankle.  The veteran did not report any flare-up of pain 
during range of motion exercises.  There was no facial 
grimacing or moaning present.  He reported current pain level 
at 8/10.  The veteran performed heel and toe gait without any 
complication.  Active range of motion against gravity showed 
no weakened movements.  The veteran had increased 
resistance/stiffness with jerky motion of the left ankle with 
mild resistance.  The examiner added that this might 
constitute guarding-type response.  No incoordination was 
seen after repeated range of motion exercises.  Prior to the 
physical examination, the veteran performed heel and toe gait 
without any complications or signs of weakness.  After 
repeated range of motion exercises, the veteran repeated heel 
and toe gait without complication or signs of weakness.  The 
veteran's gait was within normal limits.  No fatigability was 
seen on the left ankle after repeated range of motion 
exercises.  The diagnosis was left ankle sprain with chronic 
pain syndrome.  The examiner stated that weakness and 
incoordination due to pain caused moderate to severe 
functional impairment.

The examiner commented that the service medical records 
documented a left ankle sprain, without evidence of fracture.  
He noted that the veteran stated that he had been in a motor 
vehicle accident in 1988 and that it had resulted in an 
injury to the left ankle and other joints.  It was also noted 
that the veteran complained that he had had permanent 
worsening of symptoms of chronic pain, weakness and 
incoordination of the left ankle.  Based on the information 
provided by the veteran, the examiner opined that the 
veteran's chronic left ankle pain syndrome, along with 
weakness and reported incoordination, were related to 
military service.  He concluded that the condition had been 
permanently aggravated in the 1988 motor vehicle accident.  
Therefore, it was his opinion that it was as likely as not 
that the veteran's current left ankle condition was related 
to his in-service injury.  He noted that the examination 
showed slight reduction on range of motion of the left ankle, 
and that strength of the left ankle was adequate.  There was 
no evidence of incoordination or fatigability.  

Analysis 

A.  Service connection for a left leg disability 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The evidence in support of the veteran's claim for service 
connection for a left leg disability consists of his 
statements; Dr. Moody's findings of pain and weakness in the 
left leg; and the opinion of a medical consultant for the 
veteran's representative.  In this regard, the Board notes 
that Dr. Moody found that the veteran had decreased leg 
strength and that he had deterioration of the nerves and 
muscles of the leg.  As noted above, the medical consultant 
for the veteran's representative opined that it was highly 
probably that the veteran's ankle problem had caused or 
aggravated his left leg problem.

The evidence against the veteran's claim consists of the 
service medical records and the findings and conclusions of 
several VA examinations.  Initially, the Board notes that the 
service medical records are negative for complaints or 
findings concerning the left lower extremity, other than the 
injury to the left ankle.  There was no indication of any 
abnormality of the left lower extremity on the separation 
examination in April 1947.  The first indication of any 
problems involving the left lower extremity was during the 
April 1994 VA examination when the veteran described shaking 
and jerking of the left lower extremity.  On VA examination 
in November 1994, he related a history of tingling in the 
left thigh for five years.  Neither examination resulted in a 
diagnosis of any abnormality of the left lower extremity.  
The veteran has been afforded a number of VA examinations.  
It is crucial to point out that none of these examinations 
has concluded that the veteran has a verified disability of 
the left lower extremity.  It is pertinent to review the 
conclusions reached on these examinations.  Following the 
August 1997 VA examination, the examiner noted that the 
veteran had a symptomatic left lower extremity of unknown 
etiology and commented that there was no evidence of any 
etiological relationship between the veteran's left ankle 
disability and a recent history of left lower extremity 
symptoms.  Similarly, despite the veteran's complaints on the 
April 2000 VA examination, the examiner determined that there 
was no objective evidence to render a diagnosis of left leg 
neuropathy secondary to the left ankle condition.  This 
conclusion was predicated, in part, on the fact that a 
clinical evaluation of the left leg was normal.  Finally, the 
Board notes that the veteran was afforded two neurological 
examinations by the VA in February 2003.  In essence, the 
opinions expressed by the examiners were to the combined 
effect that the veteran did not have a neurological disorder 
that was related to his service-connected residuals of a left 
ankle fracture.

In sum, the Board finds that the opinions set forth in the 
various VA examinations are of greater probative value than 
the evidence supporting the veteran's claim for service 
connection for a left leg disability.  The Board observes 
that there is no definitive documentation by competent 
(medical) evidence that the veteran has a left leg 
disability.  Moreover, it has also been repeatedly concluded 
that there is no relationship between any symptoms in the 
left leg and the veteran's service-connected left ankle 
disability.  It must be emphasized that these opinions have 
been predicated on a review of the medical evidence of 
record.  In contrast, any findings suggesting support for the 
veteran's allegations have been based simply on current 
examination findings, without a review of the medical 
records.  The United States Court of Appeals for Veterans 
Claims has held that it is the Board's duty to determine the 
credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Clearly, greater weight must be 
given to an opinion based on a review of the entire record.  
The Board concludes, therefore, that the preponderance of the 
evidence is against the claim for service connection for a 
left leg disability, to include on a secondary basis.


B.  An increased rating for residuals of a left ankle 
fracture 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 20 percent evaluation is assigned for marked limitation of 
motion of the ankle.  Diagnostic Code 5271.

A 30 percent rating is assignable for ankylosis of the ankle 
in plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent 
rating may be assigned for ankylosis in plantar flexion, less 
than 30 degrees.  Diagnostic Code 5270 (2003).

The veteran has undergone several VA examinations to 
ascertain the severity of the residuals of his service-
connected left ankle disability.  It is significant to note 
that the August 1997 and April 2000 VA examinations 
demonstrated that the veteran had full range of motion, with 
no instability or crepitus of the left ankle.  The Board 
acknowledges that the March 2003 VA examination demonstrated 
that the veteran had what was characterized as slight 
limitation of motion.  In addition, the ankle was stiff.  
Although the examiner opined that weakness and incoordination 
due to pain resulted in moderate to severe functional 
impairment, the Board emphasizes that such a conclusion is 
inconsistent with the examination findings.  In this regard, 
there was no evidence of pain on motion, nor was weakness or 
fatigability described on the examination report.  See Deluca 
v. Brown, 8 Vet. App. 202 (1995).  The recent VA examination 
failed to demonstrate the presence of pain or weakness in the 
cervical spine or lumbar spine.  Therefore, a higher rating 
is not warranted under these provisions.  The Board concludes 
that the examiner's conclusions are inconsistent with the 
clinical findings on the examination.  Nevertheless, the 
veteran is currently in receipt of the highest schedular 
evaluation assignable for limitation of motion of the left 
ankle, in the absence of ankylosis.  There is no clinical 
evidence of ankylosis of the left ankle, and there is no 
other basis on which a higher rating may be assigned.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
residuals of a fracture of the left ankle.


C.  Independent medical expert opinion

The veteran's representative has requested an 
advisory/independent medical opinion.  Under 38 U.S.C.A. § 
7109 (West 2002) and 38 C.F.R. § 3.328 (2003), when warranted 
by the medical complexity or controversy involved in a 
pending claim, an advisory medical opinion may be obtained 
from one or more medical experts who are not employees of VA.  
The Board does not find, however, that evaluation of either 
issue on appeal involves a question of medical complexity or 
controversy.  The private and VA opinions which have already 
been obtained are sufficient to evaluate the issues on 
appeal.  Accordingly, a medical opinion from an independent 
medical expert is not warranted.


ORDER

Service connection for a left leg disability, to include on a 
secondary basis, is denied.

An increased rating for residuals of a fracture of the left 
ankle is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



